Citation Nr: 0405669	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred during treatment by Salem 
Emergency Physicians on December 14, 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

According to the March 2003 Statement of the Case (SOC), the 
veteran served on active duty from May 1966 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Portland, 
Oregon, that determined that the veteran was not entitlement 
to payment or reimbursement for the cost of private medical 
expenses incurred on December 14, 2001.  The veteran 
subsequently appealed that decision.  


REMAND

O December 14, 2001, the veteran reported to Salem Hospital 
in Salem, Oregon, with complaints of a gum infection due to 
his dentures, with symptoms of diffuse oral pain.  He was 
discharged the same day with instructions not to wear his 
dentures for 2 weeks and to clean and disinfect them.  He was 
advised to contact VA to see a denturist.  The veteran is 
seeking entitlement to payment or reimbursement for expenses 
incurred at Salem Hospital.  

The RO has adjudicated the veteran's claim for entitlement to 
reimbursement or payment for the cost of unauthorized private 
medical care under the provisions of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120, pertaining to payment of reimbursement of 
the expenses of hospital care and other medical services not 
previously authorized.  However, the claim has not been 
adjudicated pursuant to the provisions of 38 U.S.C.A. § 1725, 
which relate to payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities.  Accordingly, the RO must readjudicate the 
veteran's claim under the provisions of 38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.  Any evidence necessary for 
readjudication under these provisions should also be 
obtained.

Further, the veteran has reported that the Salem VAMC told 
him to go to Salem Hospital, because the VAMC could not take 
care of him.  Any record of contact with the VAMC in Salem, 
Oregon, concerning whether the veteran requested treatment 
and was told to go to Salem Hospital should be obtained on 
remand.

In addition, this case must be remanded in accordance with 
due process concerns.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000).  This statute introduced several changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist claimants has been significantly expanded 
in the following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).  

The RO has not provided the veteran adequate notice as 
required by the VCAA.  Therefore, it would be potentially 
prejudicial to him if the Board were to proceed to issue a 
decision at this time.  

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process the case must be 
REMANDED to the VAMC via the Appeals Management Center (AMC) 
in Washington, DC for the following actions:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  

2.  Locate and associate with the claims 
folder any record of contact with the 
VAMC in Salem, Oregon, concerning whether 
the veteran requested treatment and was 
told to go to Salem Hospital

3.  After undertaking any evidentiary 
development deemed necessary, the VAMC 
should readjudicate the veteran's claim 
of entitlement to payment or 
reimbursement for medical expenses with 
specific consideration given to the 
provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations, as well as 
38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120. 

4.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case containing the provisions of 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
17.1008 and 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2003).  
They should be afforded the appropriate 
time period in which to respond.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




